  Case: 1:17-md-02804-DAP Doc #: 2656 Filed: 09/25/19 1 of 3. PageID #: 416388



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                              MDL 2804
OPIATE LITIGATION
                                                          Case No. 17-d-2804
This document relates to:
                                                          Hon. Dan Aaron Polster
Track One Cases


                     Plaintiffs’ Submission of Judge’s Voir Dire Questions

       Plaintiffs hereby submit the following voir dire questions for the Court’s review and

consideration. Plaintiff s ask that the court ask these questions of the prospective jurors.


More Information about the Juror

      Are you from this country?
      Where did you go to high school?
      Where did you go to college?
      What was the last book you read?
      What was the last movie you saw?

Interactions with Defendants or Issues

      Do you or someone close to you interact with drug companies?
      Do you or someone close to you work with a retail pharmacy?


Feelings about County and Government

      If you live or have lived in Cuyahoga or Summit County, how do you feel about county
       government? How do you feel about the services provided? How do you feel about
       county officials?
      How would you describe any interaction you have had with your county or its employees
       or officials?
      In what ways do you rely on county services?
      Do you have any feelings about how the counties spend tax dollars?
  Case: 1:17-md-02804-DAP Doc #: 2656 Filed: 09/25/19 2 of 3. PageID #: 416389



Problems with Lawsuits

        Are you against lawsuits for any reason?
        If you or a family member were injured by someone else’s negligence, would you
         consider a lawsuit?
        Do you think there are too many lawsuits?
        How do you feel about lawyers?
        How do you feel about judges?

Open Mind

        Will you follow my instructions?
        Can you wait to make up your mind until deliberations?
        Can you be fair to both sides?
        Can you wait for the evidence?
        Will you put your personal beliefs aside and be fair?
        Will you put your personal information aside?


Dated:      September 25, 2019                  Respectfully Submitted,



s/Paul J. Hanly, Jr.                              s/ Joseph F. Rice
Paul J. Hanly, Jr.                              Joseph F. Rice
SIMMONS HANLY CONROY                            MOTLEY RICE
112 Madison Avenue, 7th Floor                   28 Bridgeside Blvd.
New York, NY 10016                              Mt. Pleasant, SC 29464
(212) 784-6400                                  (843) 216-9000
(212) 213-5949 (fax)                            (843) 216-9290 (Fax)
phanly@simmonsfirm.com                          jrice@motleyrice.com

Plaintiffs’ Co-Lead Counsel                     Plaintiffs’ Co-Lead Counsel

s/ Paul T. Farrell, Jr. ____                    s/ Peter H. Weinberger
Paul T. Farrell, Jr.                            Peter H. Weinberger (0022076)
GREENE KETCHUM, LLP                             SPANGENBERG SHIBLEY & LIBER
419 Eleventh Street                             1001 Lakeside Avenue East, Suite 1700
Huntington, WV 25701                            Cleveland, OH 44114
(304) 525-9115                                  (216) 696-3232
(800) 479-0053                                  (216) 696-3924 (Fax)
(304) 529-3284 (Fax)                            pweinberger@spanglaw.com
paul@greeneketchum.com
                                                Plaintiffs’ Liaison Counsel
Plaintiffs’ Co-Lead Counsel


                                                2
 Case: 1:17-md-02804-DAP Doc #: 2656 Filed: 09/25/19 3 of 3. PageID #: 416390




s/ W. Mark Lanier                               s/ Hunter J. Shkolnik
W. Mark Lanier                                  Hunter J. Shkolnik
THE LANIER LAW FIRM                             NAPOLI SHKOLNIK
6810 FM 1960 Rd W                               360 Lexington Ave., 11th Floor
Houston, TX 77069-3804                          New York, NY 10017
(713) 659-5200                                  (212) 397-1000
(713) 659-2204 (Fax)                            (646) 843-7603 (Fax)
wml@lanierlawfirm.com                           hunter@napolilaw.com

Lead Trial Counsel                              Counsel for Plaintiff Cuyahoga County, Ohio


s/ Linda Singer                                 s/Donald A. Migliori
Linda Singer                                    Donald A. Migliori
MOTLEY RICE LLC                                 MOTLEY RICE LLC
401 9th St. NW, Suite 1001                      28 Bridgeside Blvd.
Washington, DC 20004                            Mount Pleasant, SC 29464
(202) 386-9626 x5626                            843-216-9241
(202) 386-9622 (Fax)                            843-416-5481 (Fax)
lsinger@motleyrice.com                          dmigliori@motleyrice.com

Counsel for Plaintiff Summit County, Ohio       Counsel for Plaintiff Summit County, Ohio




                               CERTIFICATE OF SERVICE
       I hereby certify that on this 25th day of September, 2019, the foregoing has been served

via CM/ECF to all counsel of record.

                                            s/Peter H. Weinberger
                                            Peter H. Weinberger

                                            Plaintiffs’ Liaison Counsel




                                               3
